DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al. (US 2014/0216638) in view of Hernandez et al. (US 9,440,725) and Carlson et al. (US 2018/0117859).
Regarding claim 1, Vetter teaches composite structures such as stringers in aircraft wings (“a composite structure”) (Pg. 1, Paragraph [0002]). The composites include a first 
Vetter is silent with respect to the plies of material further including a crack propagation layer and that crack propagation layer being configured to resist crack propagation from spreading through the plurality of layers of material in the folded tip region. 
Hernandez teaches the manufacture of components for aircrafts, such as stringers or similar structural elements such as reinforcing profiles, by means of composite materials (Col. 1, Lines 14-16). The reinforced stringers are formed by a plurality of superimposed plies or fabrics, or continuous plies, of composite reinforced material with unidirectional fibers (Col. 2, Lines 50-54). The stringer includes at least one widening section which is formed by the localization of reinforcement plies of composite material (Col. 3, Lines 8-10). The reinforcement may also extend along all or along a majority of the length of the stringer (Col. 3, Lines 22-27). The widening regions are provided at the foot and the top of the stringer and a transition region is provided between which allows for the prevention of concentrated stresses that could cause cracks (Col. 7, Lines 36-48; figure 5). 
Carlson teaches the fabrication of composite structures including blade-type stiffeners, or stringers (Pg. 2, Paragraph [0026], Pg. 1, Paragraph [0002]). The stiffeners are formed with a flat composite charge of multiple plies of material which may be graphite fibers arranged unidirecionally or woven depending on the degree of reinforcement (Pg. 2, Paragraph [0029]).

Regarding claim 2, Vetter teaches the composites as discussed above with respect to claim 1. Vetter further teaches the plies of material may be unidirectional fibers (Pg. 4, Paragraph [0047]) and, as discussed above, the reinforcement plies may be in the form of woven materials in order to provide varying degrees of reinforcement (“first structural configuration and second structural configuration different from the first structural configuration”).
Regarding claim 3, Vetter teaches the composites as discussed above with respect to claim 1. Hernandez further teaches, as illustrated in figure 3, the plurality of reinforcing plies may be provided throughout the composite material, including closer to the outer edge of the tip region and the inner edge of the tip region (“wherein the composite structure comprises a central core and an outer surface, wherein the crack barrier layer is positioned closer to the central core than to the outer surface”) (Fig. 3, Col. 6, Lines 25-27, #9, #10). 
Regarding claim 4, Vetter teaches the composites as discussed above with respect to claim 1. Vetter further teaches the plies of material may be unidirectional fibers which may be carbon fibers (Pg. 4, Paragraphs [0046]-[0047]).
Regarding claims 5-6, Vetter teaches the composites as discussed above with respect to claim 1. As discussed above, the reinforcing plies may be woven, which may be taught by Vetter to be woven carbon fiber fabrics (“bidirectional carbon fiber” & “0/90 or 45/-45 degree”) (Pg. 4, Paragraph [0047]). 
claim 7, Vetter teaches the composites as discussed above with respect to claim 1. 
Vetter is silent with respect to a detection layer across the folded region.
Carlson teaches the composite materials as discussed above. Carlson further teaches a barely visible impact damage treatment applied to the top of the composite structure in order to enable impact damage to be visible and may include a fiberglass overwrap or a clear resin material (Pg. 4, Paragraph [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Vetter such that the tips of the composites include a barely visible impact damage treatment overwrap on the tip of the stringer in order to enable impact damage to be visible as taught by Carlson.
Regarding claim 8, Vetter teaches the composites as discussed above with respect to claim 1. Hernandez further illustrates in figure 3 that multiple reinforcement plies may be provided in an alternating fashion with the continuous plies throughout the stringer (“wherein the at least one crack barrier layer comprises a first and a second crack barrier layer spaced from each other”) (Fig. 3, Col. 6, #9, #10)

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al. (US 2014/0216638) in view of Hernandez et al. (US 9,440,725) and Carlson et al. (US 2018/0117859).
Regarding claim 9, Vetter teaches composite structures such as stringers in aircraft wings (“a stringer”) (Pg. 1, Paragraph [0002]). The composites include a first composite charge which comprises a plurality of composite plies which are stacked or laid up (“plurality of layers of material”) (Pg. 3, Paragraph [0045]). The composite charge is folded as illustrated in figures 5-6 and 8 (“the multilayer laminate is folded to define a first web region and a second web region 
Vetter is silent with respect to the plies of material further including a crack propagation layer and that crack propagation layer being configured to resist crack propagation from spreading through the plurality of layers of material in the folded tip region. 
Hernandez teaches the manufacture of components for aircrafts, such as stringers or similar structural elements such as reinforcing profiles, by means of composite materials (Col. 1, Lines 14-16). The reinforced stringers are formed by a plurality of superimposed plies or fabrics, or continuous plies, of composite reinforced material with unidirectional fibers (Col. 2, Lines 50-54). The stringer includes at least one widening section which is formed by the localization of reinforcement plies of composite material (Col. 3, Lines 8-10). The reinforcement may also extend along all or along a majority of the length of the stringer (Col. 3, Lines 22-27). The widening regions are provided at the foot and the top of the stringer and a transition region is provided between which allows for the prevention of concentrated stresses that could cause cracks (Col. 7, Lines 36-48; figure 5). 
Carlson teaches the fabrication of composite structures including blade-type stiffeners, or stringers (Pg. 2, Paragraph [0026], Pg. 1, Paragraph [0002]). The stiffeners are formed with a flat composite charge of multiple plies of material which may be graphite fibers arranged unidirecionally or woven depending on the degree of reinforcement (Pg. 2, Paragraph [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Vetter such that the plurality of plies further include the reinforcements of Hernandez which are taught to provide reinforcement and to prevent 
Regarding claim 10, Vetter teaches the composites as discussed above with respect to claim 9. Vetter further teaches the plies of material may be unidirectional fibers (Pg. 4, Paragraph [0047]) and, as discussed above, the reinforcement plies may be in the form of woven materials in order to provide varying degrees of reinforcement (“first structural configuration and second structural configuration different from the first structural configuration”).
Regarding claim 11, Vetter teaches the composites as discussed above with respect to claim 9. Vetter further teaches the plies of material may be unidirectional fibers which may be carbon fibers (Pg. 4, Paragraphs [0046]-[0047]).
Regarding claim 12, Vetter teaches the composites as discussed above with respect to claim 9. As discussed above, the reinforcing plies may be woven, which may be taught by Vetter to be woven carbon fiber fabrics (“bidirectional carbon fiber”) (Pg. 4, Paragraph [0047]). 
Regarding claim 13, Vetter teaches the composites as discussed above with respect to claim 9. 
Vetter is silent with respect to a detection layer across the folded region.
Carlson teaches the composite materials as discussed above. Carlson further teaches a barely visible impact damage treatment applied to the top of the composite structure in order to enable impact damage to be visible and may include a fiberglass overwrap or a clear resin material (Pg. 4, Paragraph [0048]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Vetter such that the tips of the composites include a 
Regarding claim 14, Vetter teaches the composites as discussed above with respect to claim 9. Hernandez further illustrates in figure 3 that multiple reinforcement plies may be provided in an alternating fashion with the continuous plies throughout the stringer (“wherein the at least one crack barrier layer comprises a first and a second crack barrier layer spaced from each other”) (Fig. 3, Col. 6, #9, #10)
Regarding claim 15, Vetter teaches the composites as discussed above with respect to claim 9. Hernandez further illustrates as in figure 3, the reinforcement plies (#10) and the continuous plies are aligned in the horizontal direction and end at terminal #5 (“wherein the plurality of layer of material and the at least one crack barrier layer are aligned conterminously in at least one dimension”).

Response to Arguments
Applicant’s arguments, see pages 2-5, filed 1/13/2021, with respect to the rejections of claims 1 and 9 under 35 U.S.C. 102 have been fully considered and are persuasive. 
In particular, applicant first argues that the restriction requirement is improper due to claims 1 and 9 not requiring the curing as required by the method of claim 16 is erroneous such that one of ordinary skill in the art recognizing that the composite and the stringer of claims 1 and 9 are cured structures. Applicant continues to argue that Hernandez fails to teach a folded tip region such that the formation of the t-shape structures is actually the combination of two L-shaped structures laminated together. Therefore, a folded tip region as required by the claim is not present. 

The examiner concedes in that Hernandez teaches the method of forming the t-shaped composites as indicated by applicant such that the formation of the t-shaped structures is not folded to produce a folded tip region, but rather the lamination of two L-shaped structures (Col. 6, Lines 1-3). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Vetter, Hernandez and Carlson as discussed above with respect to the rejection of claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783